


110 HR 2861 IH: Language Education for Success Act of

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2861
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To forgive certain loan repayments of teachers of limited
		  English proficiency students, to direct the Commissioner of the National Center
		  for Educational Statistics to study educational achievement performance
		  measures of limited English proficiency children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Language Education for Success Act of
			 2007.
		2.FindingsThe Congress finds the following:
			(1)Between January 2000 and March 2005, an
			 estimated 7,900,000 new immigrants (documented and undocumented) relocated to
			 the United States, constituting the biggest wave of immigrants in American
			 history.
			(2)English language
			 learners account for 10.3 percent of public school enrollment and are
			 concentrated in large and urban school districts.
			(3)Hispanic students
			 from age 16 through age 19 who have non-proficient English language skills have
			 a dropout rate of 59 percent.
			(4)The poverty rate
			 for immigrants and their United States-born children under age 18 is 57 percent
			 higher than the percentage for natives and their children.
			(5)High poverty
			 school districts, both urban and rural, are particularly affected by teacher
			 shortages.
			(6)The National
			 Center for Education Statistics predicts that over 2,000,000 new teachers will
			 be needed across the Nation over the next decade.
			3.Additional loan
			 forgiveness for teachers of students of limited English proficiency
			(a)FFEL
			 LoansSection 428J(c)(3) of
			 the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)(3)) is amended—
				(1)in the paragraph
			 heading, by inserting ,
			 and teachers of students of limited English
			 proficiency before the period; and
				(2)in subparagraph (A)(ii), by striking
			 mathematics or science and inserting mathematics,
			 science, or students of limited English proficiency.
				(b)Direct
			 LoansSection 460(c)(3) of such Act (20 U.S.C. 1087j(c)(3)) is
			 amended—
				(1)in the paragraph heading, by inserting
			 , and teachers of students
			 of limited English proficiency before the period;
			 and
				(2)in subparagraph (A)(ii), by striking
			 mathematics or science and inserting mathematics,
			 science, or students of limited English proficiency.
				(c)New borrower
			 eligibilityThe amendments
			 made by this section shall apply only with respect to teachers of students of
			 limited English proficiency who are new borrowers (as such term is defined in
			 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) on or after October
			 1, 1998.
			4.Study and report
			 on educational achievement performance measures of limited English proficiency
			 children
			(a)Study
				(1)In
			 generalThe Commissioner of the National Center for Educational
			 Statistics (in this Act referred to as the Commissioner) shall
			 conduct a study to obtain detailed information about the performance of
			 recipients of funding under title III of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6801 et seq.) to measure academic progress of limited
			 English proficiency children and immigrant children and youth.
				(2)Specific
			 topicsIn conducting the study required under paragraph (1), the
			 Commissioner shall specifically examine the following questions:
					(A)What are the dropout rates of limited
			 English proficiency children across the Nation, and why do these children
			 drop?
					(B)What are the graduation completion and
			 dropout rates of all students covered by title III of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6801 et seq.)?
					(C)What is the
			 academic achievement gap between Hispanic and non-Hispanic limited English
			 proficiency children?
					(D)Is there a
			 correlation between English proficiency and graduation rates for limited
			 English proficiency children?
					(E)How does
			 socioeconomic status affect dropout rates of the limited English proficiency
			 children?
					(F)What percentage of
			 limited English proficiency children attend adult education programs (including
			 English as a Second Language and General Educational Development course work)
			 after they drop out? What percentage of students would attend those programs if
			 they were universally available?
					(3)DeadlineThe
			 Commissioner shall complete the study required by this subsection not later
			 than 2 years after the date of enactment of this Act.
				(b)ReportNot
			 later than 60 days after completion of the study required by subsection (a),
			 the Commissioner shall submit to Congress a report containing a detailed
			 statement of the findings and conclusions based upon such study.
			5.Best practices of
			 States implementing programs for limited English proficiency
			 studentsThe Secretary of
			 Education shall compile and make public a list with descriptions of the
			 instructional programs used in each State for achieving academic success of
			 limited English proficiency children and immigrant students. For such list, the
			 Secretary shall assess the cost, advantages, and risks of the various
			 programs.
		6.SpringBoard
			 CreditsSubpart 1 of part A of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is
			 amended by adding at the end the following new chapter:
			
				4SpringBoard
				Credits
					408A.Program
				Authority
						(a)Grants
				AuthorizedFrom the amounts appropriated under
				subsection (e), the Secretary is
				authorized to provide grants to institutions of higher education to provide
				foreign language and teacher preparation instruction to incoming first-year
				undergraduates in accordance with the requirements of this section.
						(b)ApplicationsAny
				institution of higher education that seeks to obtain a grant under this chapter
				shall submit an application to the Secretary at such time, in such manner, and
				containing or accompanied by such information and assurances as the Secretary
				may require.
						(c)Eligible
				ProgramTo be eligible to receive a grant under this chapter, a
				program of an institution of higher education shall—
							(1)provide, during
				the months preceding the enrollment of an incoming first-year student, a
				program of instruction, on the campus of that or another institution of higher
				education, consisting of both—
								(A)a course in
				foreign language instruction of 3 credit hours, or an equivalent as determined
				by the institution; and
								(B)a course in
				teacher preparation instruction, in the education department (or comparable
				unit) of the institution, of 3 credit hours, or an equivalent as determined by
				the institution; and
								(2)provide, from the
				amount of the grant received by the institution, a grant to any such student
				selected for participation in the program of not more than $1,500 to cover the
				cost of tuition for enrollment in such courses.
							(d)Selection of
				Grant Recipients
							(1)Approval and
				selectionThe Secretary shall, by regulation, prescribe
				procedures for the approval of applications and the selection of institutions
				of higher education for the award of grants under this chapter.
							(2)Notice of
				programWithin 90 days after the date of enactment of this
				chapter, the Secretary shall—
								(A)publish a concise
				summary the program under this chapter on the website of the Department;
				and
								(B)transmit such
				summary to each eligible institution of higher education.
								(e)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this chapter $60,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
						(f)DefinitionFor
				purposes of this section, the term incoming first-year student
				means an individual who has been accepted for enrollment by an institution of
				higher education and who has not successfully completed the first year of a
				program of undergraduate education at that
				institution.
						.
		
